[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is the defendant's Motion for Summary Judgment. The plaintiff has brought an action accusing the defendant Stephanie Vetro of falsely accusing him of sexually harassing her at work. Vetro is being sued for both defamation and intentional infliction of emotional distress. The plaintiff also claims that a supervisor, defendant Robert Esposito, knowing Ms. Vetro's claims were false, passed them along to corporate headquarters and maliciously supported her claim that the plaintiff was sexually harassing her. The plaintiff claims that as a result, he was terminated from his job and suffered both economic loss and extreme emotional distress.
In a deposition the plaintiff admitted that he had sexual relations with the defendant. The plaintiff characterized his relationship with the defendant as consensual. Fraternization, even if it included sexual relations, is not per se sexual harassment. Each party to this suit characterizes their actions in a different manner.
There is a genuine and material factual dispute which precludes summary judgment in this case.
The Motion for Summary judgment is Denied.
Thomas V. O'Keefe, Jr. Judge of the Superior Court